Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application 02/03/20.  Claims 1 – 7 and, 9 – 21 are examined and pending in the instant claimed Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 9 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenfort et al. 20140189673.

Regarding claims 1, 13 and 18, a method for updating firmware on a storage drive, the method comprising:
retrieving, by an update tool that executes on an end user device, a component ID from a storage drive of the end user device, wherein retrieving the component ID from the storage drive comprises reading retrieving identify data from the storage drive, the identity data including the component ID [0312 – 0313, see ID and storage device 107];
using the component ID that was included in the identify data retrieved from the storage device to identify a firmware update that applies to the storage drive [0312 – 0313, shows firmware and ID]; and
installing the firmware update on the storage drive [See Fig. 3, 303 – 305, shows download and activate].

Regarding claims 2 and 16, the method of claim 1, further comprising:
receiving a catalog that defines a plurality of firmware updates; wherein using the component ID to identify the firmware update that applies to the storage drive comprises determining that the catalog associates the component ID with the firmware update [0300, shows tables and libraries and different firmware being upgraded].

Regarding claims 3, 14 and 21, the method of claim 1, wherein the component ID is included within a vendor specific section of the identify data [bottom of paragraph, 0027, shows vendor specific commands].

Regarding claims 4 and 15, the method of claim 34, wherein the vendor-specific section of the identify data includes bytes 3126 – 3133 in an NVMe identify controller data structure or words 137 through 140 in a SATA identify device data [0293 – 0294, shows both NVM and SATA Examiner interprets both parts to provide equivalent functionality regarding the specific configuration being recited, example 3126-3133].

Regarding claim 6, the method of claim 1, further comprising:
retrieving a firmware version from the storage drive; and using the firmware version to determine that the firmware update has not been installed on the storage drive [0329, see receiving firmware update].

Regarding claim 7, the method of claim 6, wherein retrieving the firmware version from the storage drive comprises reading identify data of the storage drive [0326 – 0329 see ID].

Regarding claim 8, the method of claim 1, further comprising:
prior to installing the firmware update on the storage drive, performing a health assessment on the storage drive by retrieving one or more current health values from the storage drive and comparing the one or more current health values to corresponding health thresholds [0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Regarding claim 9, the method of claim 8, wherein the component ID is used to identify the corresponding health thresholds from among other health thresholds [0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Regarding claim 10, the method of claim 8, further comprising:
creating a recovery point for the storage drive based on results of the health assessment [03246, see booting from a previous image].

Regarding claim 11, the method of claim 8, further comprising:
after installing the firmware update, reporting telemetry data that links results of installing the firmware update to the one or more current health values [0307, see reporting statistics, for telemetry data].

Regarding claim 12, the method of claim 8, wherein the one or more current health values comprises a plurality of Self-Monitoring, Analysis and Reporting Technology (S.M.A.R.T.) attributes [0307, see implement SMART controlling].
Regarding claims 17, the computer storage media of claim 13, wherein the method further comprises:
prior to installing the firmware update on the storage drive, performing a health assessment on the storage drive by retrieving one or more current health values from the storage drive and comparing the one or more current health values to corresponding health thresholds defined in the catalog [0307, shows monitoring and analyzing also 0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Regarding claim 19, the end user device of claim 18, wherein the update tool is further configured to perform the following: prior to installing the firmware update on the storage drive, performing a health assessment on the storage drive by retrieving one or more current health values from the storage drive and comparing the one or more current health values to corresponding health thresholds [0307, shows monitoring and analyzing also 0326 – 0329, Examiner interprets this to be Power cycling limitations in prior art].

Regarding claim 20, the end user device of claim 18, wherein the update tool is further configured to perform the following: retrieve a catalog that identifies a plurality of updates that target the end user device; wherein the update tool uses the component ID to identify the firmware update that is applicable to the storage drive by determining that the catalog associates the component ID with the firmware update [0300, shows tables and libraries and different firmware being upgraded].

Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192